Citation Nr: 0705428	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for pleuritis, residuals of abscess, residuals of 
a left lower lobectomy with resection of the left VI rib.

2.  Entitlement to an increased (compensable) evaluation for 
a postoperative appendectomy scar.

3.  Entitlement to an effective date prior to March 2, 2001, 
for the grant of service connection for pleuritis, residuals 
of abscess, residuals of a left lower lobectomy with 
resection of the left VI rib.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
August 1947 and from February 1951 to February 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
increased evaluations for his service-connected pleuritis and 
appendectomy scar.  This appeal also stems from a February 
2005 RO rating decision denying the veteran entitlement to an 
earlier effective date for the grant of service connection 
for pleuritis.

The issue of an increased evaluation for pleuritis, residuals 
of abscess, residuals of a left lower lobectomy with 
resection of the left VI rib is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  Residuals of an appendectomy are not shown to be 
manifested by a small postoperative ventral hernia with 
weakening of abdominal wall; an unstable or painful 
superficial scar, or a scar having an area exceeding 6 square 
inches.

2.  In decisions dated in January 1949 and August 1955, the 
Board denied service connection for pleuritis.

3.  The veteran's application to reopen his claim for service 
connection for pleuritis following the August 1955 denial, 
was first submitted as an informal claim consisting of a 
clinical note dated March 2, 2001.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of an 
appendectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7 and Part 4, Diagnostic Codes 
7339, 7800-7805 (2006)

2.  The requirements are not met for an effective date 
earlier than March 2, 2001, for the grant of service 
connection for pleuritis, residuals of abscess, residuals of 
a left lower lobectomy with resection of the left VI rib.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.156, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, September 
2003, April 2004, August 2004, and March 2006; rating 
decisions in January 2004 and February 2005; and statements 
of the case in July 2004 and October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased Evaluation for an Appendectomy Scar

The veteran is currently assigned a noncompensable (0 
percent) disability rating for residuals of an appendectomy 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7339. He contends that compensation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 0 percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7801-7805, the rating schedule for scars. 

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches.  A 20 percent rating is 
assigned for an area or areas exceeding 12 square inches.  A 
30 percent rating is warranted for an area or areas exceeding 
72 square inches, and a 40 percent rating is assigned for an 
area or areas exceeding 144 square inches.  Diagnostic Code 
7802 provides a 10 percent disability rating for scars, other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion and have an area or areas of 144 
square inches or greater.  Diagnostic Code 7803 assigns a 10 
percent disability rating for unstable, superficial scars.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case. 

The veteran's service medical records show that he had acute 
appendicitis in February 1952 and underwent an appendectomy. 
The hospitalization report indicates that the veteran's 
appendix was removed without any problems and there were no 
postoperative complications.

In August 2003, the veteran was provided with a VA 
examination for scars. The claims file was reviewed in 
conjunction with the examination.  The examiner noted that 
the veteran underwent an appendectomy during service and that 
his surgery and post-operative period were essentially 
uneventful.  He also noted that the veteran's scar hadn't 
been bothering him since the operation.  The veteran denied 
having any symptoms related to his in-service appendectomy.  
He related to the examiner that he moved his bowels 
regularly, except for some constipation that occurred every 
one or two weeks for which he had to take some laxative.  He 
further related that he had never been hospitalized for a 
bowel obstruction.  Upon examination, the examiner observed 
an oblique scar of approximately 9.0 centimeter (cm) in 
length located in the right lower quadrant of the abdomen.  
The scar appeared linear with about 0.1-0.2 cm in width, 
mildly hypertropic with some elevation.  There was mild to 
moderate induration to palpation and was healed and non-
tender.  The scar appeared atrophic, mildly disfiguring, 
superficial, non-adherent to deep tissue layers.  The abdomen 
was non-tender.  There was no palpable organomegaly.  Bowel 
sounds were present. 

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for a postoperative appendectomy scar.  
The objective medical evidence of record does not show that 
the veteran has a small, postoperative ventral hernia with 
weakening of the abdominal wall such that a compensable 
rating would be warranted.  Therefore, the criteria for a 
compensable disability rating are not met for residuals of an 
appendectomy under Diagnostic Code 7339.

Furthermore, there is no evidence that the veteran's 
appendectomy scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, 
limits the function of any part affected, or has an area of 
greater than 6 square inches (39 square cm).  The August 2003 
VA examiner specifically stated that there was no tenderness 
or adherence of the scar to the underlying tissue. In 
addition, the veteran denied any recent history of pain 
attributable to his scar. The examiner also found only mild 
disfigurement and reported that the scar was only 9.0 cm in 
length and 0.1 to 0.2 cm in width.  Therefore, a compensable 
disability rating is not warranted based on the veteran's 
appendectomy scar.

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating for the service-
connected postoperative appendectomy scar and the claim must 
be denied.

Earlier Effective Date for Service Connection for Pleuritis

The veteran seeks an effective date earlier than March 2, 
2001, for the grant of service connection and award of a 30 
percent disability evaluation.  He has argued, and so 
testified, that 1953 when he separated from his last period 
of service is the appropriate date for his award of service 
connection for his respiratory disorder.

Initially, the Board notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) decided Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In its decision, the Court concluded when an 
appellant was previously denied service connection which is 
later granted in a subsequent rating decision, only a request 
for revision premised on clear and unmistakable error (CUE) 
of the original rating decision can result in the assignment 
of an earlier effective date for the award.  The Court 
explained that the United States Court of Appeals for the 
Federal Circuit had made it clear that a decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  The Court also stated claims processed "as some form 
of freestanding claim for earlier effective dates" violate 
rules of finality.

Though in the present case, the veteran was denied service 
connection which was later granted in a subsequent rating 
decision like the appellant in Rudd, the Board finds that 
there is no problem in proceeding with a decision on the 
effective date element.  In the instant case the veteran, 
unlike the appellant in Rudd, filed an effective date claim 
as a downstream element to an initial grant of service 
connection.  As there is no "freestanding claim" for an 
earlier effective date, there is no violation of the rules of 
finality and the Board can proceed to a decision on the issue 
of effective date. 

Here the veteran's previous claims for service connection for 
pleuritis were denied by Board decisions in January 1949 and 
August 1955.  In an August 2002 rating decision, the RO 
reopened the veteran's claim for service connection for lung 
disease and granted service connection on a direct basis for 
pleuritis and residuals of abscess with left lower lobectomy 
and rib resection.  The claim was reopened by a statement 
from a VA physician dated March 2, 2001, submitted by the 
veteran, in which the physician opined that pulmonic 
infections in service contributed to his need for lung 
surgery in service and consequently the residuals of this 
surgery are essentially attributable to service.  Service 
connection was granted on subsequent evidence, consisting of 
a medical opinion offered in April 2002 by a VA examiner, who 
stated that the cavity shown on X-ray in February 1953 
represented new cavity disease detected during the veteran's 
second period of service, resulting in post-service infection 
and abscess formation, requiring a left lower lobectomy. 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)-(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 
3.155 (2006). The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

One additional regulation, specific to this type of case, is 
for application.  The veteran's March 2001 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 2, 
2001, is the earliest effective date assignable for service 
connection for pleuritis as a matter of law.  

Here, the veteran's claims for service connection for 
pleuritis were denied by Board decisions dated in January 
1949 and August 1955.  Previous determinations are final and 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  The Board, in a decision dated 
in December 2003, denied a claim by the veteran alleging CUE 
in the Board's 1955 decision, which was asserted as an 
alternative basis of receiving an earlier effective date for 
the eventual grant of service connection for pleuritis.   

An informal and new claim for service connection for 
pleuritis was received by the RO on March 2, 2001.  After 
finding that the veteran had submitted new and material 
evidence to reopen his claim and considering the evidence 
summarized above and obtained in connection with this claim, 
the RO granted service connection, effective from March 2, 
2001, the date of receipt of the reopened claim.  See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid").  The Court has specifically held that where a 
prior unappealed decision consequently became final and 
binding on the veteran, the effective date of his subsequent 
award of service connection is the date of receipt of his 
reopened claim, not the date of receipt of his original 
claim.  Sears v. Principi, 16 Vet App. 244 (2002); Melton v. 
West, 13 Vet. App. 442 (2000).

The Board is mindful of the veteran's statements that his 
pleuritis has existed since service.  However, there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the actual 
receipt of a claim.  Therefore, March 2, 2001 remains the 
correct date.  38 C.F.R. §§ 3400(b)(2),(r).

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for pleuritis any earlier than that which 
has been currently assigned, March 2, 2001.  The 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date and that claim must be denied.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
 

ORDER

An increased (compensable) evaluation for a postoperative 
appendectomy scar is denied.

An effective date prior to March 2, 2001, for the grant of 
service connection for pleuritis, residuals of abscess, 
residuals of a left lower lobectomy with resection of the 
left VI rib is denied.



REMAND

The veteran is seeking an increased disability rating for his 
service-connected pleuritis. This disability is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6844, for post surgical residuals of a 
lobectomy. The Board has determined that additional 
development is necessary prior to completion of its appellate 
review.  The Board notes that the last comprehensive 
examination of the veteran's service-connected pleuritis was 
in September 2003, when he was provided pulmonary function 
testing.

The veteran in statements dated in March 2004 and September 
2004 has stated that his respiratory condition keeps getting 
worse.  The Board finds that a contemporaneous VA examination 
is warranted. The veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination. Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Here, the Board is unable to make an accurate 
assessment of the veteran's current chronic condition on the 
basis of the evidence of record, and the veteran should 
therefore be afforded an additional examination. The duty to 
assist includes ordering a fresh examination if the record is 
insufficient. Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all 
medical care providers who evaluated or 
treated him since March 2002 for his 
pleuritis.  Then, obtain copies of 
medical records from all sources 
identified which are not of record.

2.  Afford the veteran a VA pulmonary 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected pleuritis status post 
left lower lobectomy.  The claims file 
must be made available to and be reviewed 
by the examiner and the report should 
note that review.  All indicated testing, 
to include pulmonary function testing, 
should be completed.  The examiner should 
determine the results of the testing with 
regard to the veteran's FEV-1, FEV-1/FVC, 
and DLCO (SB), his maximum oxygen 
consumption, whether he has cor 
pulmonale, whether he has right 
ventricular hypertrophy, whether he has 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), whether he has 
episode(s) of acute respiratory failure, 
and whether he requires outpatient 
oxygen.  The rationale for all opinions 
expressed should also be included in the 
report of this examination.

3.  Then, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


